      Case 2:20-cv-00061-JTN-MV ECF No. 14 filed 07/07/20 PageID.50 Page 1 of 14



                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    NORTHERN DIVISION
                                          ______

 TYRONE A. EVANS et al.,

                         Plaintiffs,                   Case No. 2:20-cv-61

 v.                                                    Honorable Janet T. Neff

 GRETCHEN WHITMER et al.,

                         Defendants.
 ____________________________/

                                               OPINION

                This is a civil rights action brought by five state prisoners under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary relief

from a defendant immune from such relief. 28 U.S.C. § 1915A(b); 42 U.S.C. § 1997e(c). The Court

must read Plaintiffs’ pro se complaint indulgently, see Haines v. Kerner, 404 U.S. 519, 520 (1972),

and accept Plaintiffs’ allegations as true, unless they are clearly irrational or wholly incredible.

Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these standards, the Court will dismiss

Plaintiffs’ complaint for failure to state a claim.

                                               Discussion

I.       Factual allegations

                Plaintiffs Tyrone A. Evans, Lawrence Beasley, Sylvester Washington, Jared J.

Cameron, and Leonard Johnson are presently incarcerated with the Michigan Department of

Corrections (MDOC) at the Chippewa Correctional Facility (URF) in Kincheloe, Chippewa County,
      Case 2:20-cv-00061-JTN-MV ECF No. 14 filed 07/07/20 PageID.51 Page 2 of 14


Michigan. The events about which they complain occurred at that facility. Plaintiffs sue Governor

Gretchen Whitmer, MDOC Director Heidi Washington, the Michigan Department of Corrections,

and URF Warden Connie Horton.

                Plaintiffs allege that each of them are at risk of death as a result of contracting

COVID-19 while incarcerated at URF. Plaintiffs’ housing unit consists of cubicles that each hold

seven or eight prisoners. Plaintiffs assert that prison conditions prevent them from being able to

maintain safe social distancing, which violates their rights under the constitution.

                Plaintiff Evans alleges that he is 56 years-old and works as a housing unit porter,

which also puts him in danger of contracting COVID-19. Plaintiff Evans states that he has not

exhausted his administrative remedies because of the emergency nature of his complaint.

                Plaintiffs seek a declaratory judgment stating that continued overcrowding at URF

deprives them of a meaningful opportunity to remain free from infection by COVID-19 in violation

of the Eighth and Fourteenth Amendments.

II.      Failure to state a claim

                A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While a

complaint need not contain detailed factual allegations, a plaintiff’s allegations must include more

than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(“Threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

do not suffice.”). The court must determine whether the complaint contains “enough facts to state a

claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 679. Although

the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it asks for more than a
                                                    2
   Case 2:20-cv-00061-JTN-MV ECF No. 14 filed 07/07/20 PageID.52 Page 3 of 14


sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court to infer more than the

mere possibility of misconduct, the complaint has alleged—but it has not ‘show[n]’—that the pleader

is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P. 8(a)(2)); see also Hill v. Lappin,

630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the Twombly/Iqbal plausibility standard applies

to dismissals of prisoner cases on initial review under 28 U.S.C. §§ 1915A(b)(1) and

1915(e)(2)(B)(i)).

               To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a right

secured by the federal Constitution or laws and must show that the deprivation was committed by a

person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr. Corp.

of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating federal rights,

not a source of substantive rights itself, the first step in an action under § 1983 is to identify the

specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271 (1994).

III.   MDOC as Defendant

               Plaintiffs may not maintain a § 1983 action against the MDOC. Regardless of the

form of relief requested, the states and their departments are immune under the Eleventh Amendment

from suit in the federal courts, unless the state has waived immunity or Congress has expressly

abrogated Eleventh Amendment immunity by statute.              See Pennhurst State Sch. & Hosp. v.

Halderman, 465 U.S. 89, 98-101 (1984); Alabama v. Pugh, 438 U.S. 781, 782 (1978); O’Hara v.

Wigginton, 24 F.3d 823, 826 (6th Cir. 1993). Congress has not expressly abrogated Eleventh

Amendment immunity by statute, Quern v. Jordan, 440 U.S. 332, 341 (1979), and the State of

Michigan has not consented to civil rights suits in federal court. Abick v. Michigan, 803 F.2d 874,

877 (6th Cir. 1986). In numerous opinions, the Sixth Circuit has specifically held that the MDOC is

absolutely immune from a § 1983 suit under the Eleventh Amendment. See, e.g., Harrison v.

Michigan, 722 F.3d 768, 771 (6th Cir. 2013); Diaz v. Mich. Dep’t of Corr., 703 F.3d 956, 962
                                                    3
   Case 2:20-cv-00061-JTN-MV ECF No. 14 filed 07/07/20 PageID.53 Page 4 of 14


(6th Cir. 2013); McCoy v. Michigan, 369 F. App’x 646, 653-54 (6th Cir. 2010). Therefore, because

Plaintiff’s complaint seeks monetary relief against a defendant who is immune from such relief,

Plaintiff’s claim against the MDOC is properly dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(iii),

1915A(b), and 42 U.S.C. § 1997e(c).

IV.    Eighth Amendment

               Plaintiffs claim that the conditions at URF violate their rights under the Eighth

Amendment. Plaintiffs’ allegations do not rise to the level of an Eighth Amendment violation. The

Eighth Amendment imposes a constitutional limitation on the power of the states to punish those

convicted of crimes. Punishment may not be “barbarous” nor may it contravene society’s “evolving

standards of decency.” Rhodes v. Chapman, 452 U.S. 337, 345-46 (1981). The Amendment,

therefore, prohibits conduct by prison officials that involves the “unnecessary and wanton infliction

of pain.” Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987) (per curiam) (quoting Rhodes, 452 U.S.

at 346). The deprivation alleged must result in the denial of the “minimal civilized measure of life’s

necessities.” Rhodes, 452 U.S. at 347; see also Wilson v. Yaklich, 148 F.3d 596, 600-01 (6th Cir.

1998). The Eighth Amendment is only concerned with “deprivations of essential food, medical care,

or sanitation” or “other conditions intolerable for prison confinement.” Rhodes, 452 U.S. at 348

(citation omitted). Moreover, “[n]ot every unpleasant experience a prisoner might endure while

incarcerated constitutes cruel and unusual punishment within the meaning of the Eighth

Amendment.” Ivey, 832 F.2d at 954.

               In order for a prisoner to prevail on an Eighth Amendment claim, he must show that

he faced a sufficiently serious risk to his health or safety and that the defendant official acted with

“‘deliberate indifference’ to [his] health or safety.” Mingus v. Butler, 591 F.3d 474, 479-80 (6th Cir.

2010) (citing Farmer v. Brennan, 511 U.S. 825, 834 (1994) (applying deliberate indifference

standard to medical claims)); see also Helling v. McKinney, 509 U.S. 25, 35 (1993) (applying

deliberate indifference standard to conditions of confinement claims).
                                                  4
   Case 2:20-cv-00061-JTN-MV ECF No. 14 filed 07/07/20 PageID.54 Page 5 of 14


                In a recent case brought by federal prisoners under 28 U.S.C. § 2241, the Sixth Circuit

addressed the issue of whether the Bureau of Prisons (BOP) violated the Eighth Amendment rights

of medically vulnerable inmates at the Elkton Federal Correctional Institution by failing to

adequately protect them from COVID-19 infection. Wilson, et al. v. Williams, et al., Case No. 20-

3447, _ F.3d _, 2020 WL 3056217 (6th Cir. Jun. 9, 2020). In the opinion, the Sixth Circuit found

that the plaintiffs in Wilson had easily satisfied the objective component of an Eighth Amendment

claim:

         In assessing the objective prong, we ask whether petitioners have provided evidence
         that they are “incarcerated under conditions posing a substantial risk of serious harm.”
         Farmer, 511 U.S. at 834. The COVID-19 virus creates a substantial risk of serious
         harm leading to pneumonia, respiratory failure, or death. The BOP acknowledges
         that “[t]he health risks posed by COIVD-19 are significant.” CA6 R. 35, Appellant
         Br., PageID 42. The infection and fatality rates at Elkton have borne out the serious
         risk of COVID-19, despite the BOP’s efforts. The transmissibility of the COVID-19
         virus in conjunction with Elkton’s dormitory-style housing—which places inmates
         within feet of each other—and the medically-vulnerable subclass’s health risks,
         presents a substantial risk that petitioners at Elkton will be infected with COVID-19
         and have serious health effects as a result, including, and up to, death. Petitioners
         have put forth sufficient evidence that they are “incarcerated under conditions posing
         a substantial risk of serious harm.” Farmer, 511 U.S. at 834.

Id., at *7.

                The Sixth Circuit went on to address the subjective prong of an Eighth Amendment

claim, noting that the pertinent question was whether the BOP’s actions demonstrated deliberate

indifference to the serious risk of harm posed by COVID-19 in the prison. Id.

                  There is no question that the BOP was aware of and understood the potential
         risk of serious harm to inmates at Elkton through exposure to the COVID-19 virus.
         As of April 22, fifty-nine inmates and forty-six staff members tested positive for
         COVID-19, and six inmates had died. “We may infer the existence of this subjective
         state of mind from the fact that the risk of harm is obvious.” Hope v. Pelzer, 536 U.S.
         730, 738 (2002). The BOP acknowledged the risk from COVID-19 and implemented
         a six-phase plan to mitigate the risk of COVID-19 spreading at Elkton.
                  The key inquiry is whether the BOP “responded reasonably to th[is] risk.”
          Farmer, 511 U.S. at 844. The BOP contends that it has acted “assiduously to
          protect inmates from the risks of COVID-19, to the extent possible.” CA6 R. 35,
          Appellant Br., PageID 42. These actions include


                                                    5
  Case 2:20-cv-00061-JTN-MV ECF No. 14 filed 07/07/20 PageID.55 Page 6 of 14



               implement[ing] measures to screen inmates for the virus; isolat[ing]
               and quarantin[ing] inmates who may have contracted the virus;
               limit[ing] inmates’ movement from their residential areas and
               otherwise limit[ing] group gatherings; conduct[ing] testing in
               accordance with CDC guidance; limit[ing] staff and visitors and
               subject[ing] them to enhanced screening; clean[ing] common areas
               and giv[ing] inmates disinfectant to clean their cells; provid[ing]
               inmates continuous access to sinks, water, and soap; educat[ing]
               staff and inmates about ways to avoid contracting and transmitting
               the virus; and provid[ing] masks to inmates and various other
               personal protective equipment to staff.
        Id. at 42-43. The BOP argues that these actions show it has responded reasonably
        to the risk posed by COVID-19 and that the conditions at Elkton cannot be found
        to violate the Eighth Amendment. We agree.
                 Here, while the harm imposed by COVID-19 on inmates at Elkton
        “ultimately [is] not averted,” the BOP has “responded reasonably to the risk” and
        therefore has not been deliberately indifferent to the inmates’ Eighth Amendment
        rights. Farmer, 511 U.S. at 844. The BOP implemented a six-phase action plan to
        reduce the risk of COVID-19 spread at Elkton. Before the district court granted the
        preliminary injunction at issue, the BOP took preventative measures, including
        screening for symptoms, educating staff and inmates about COVID-19, cancelling
        visitation, quarantining new inmates, implementing regular cleaning, providing
        disinfectant supplies, and providing masks. The BOP initially struggled to scale up
        its testing capacity just before the district court issued the preliminary injunction,
        but even there the BOP represented that it was on the cusp of expanding testing.
        The BOP’s efforts to expand testing demonstrate the opposite of a disregard of a
        serious health risk.

Id. at *8.

               In its decision, the Sixth Circuit noted that other Sixth Circuit decisions have found

similar responses by prison officials and medical personnel, such as cleaning cells, quarantining

infected inmates, and distributing information about a disease in an effort to prevent spread, to be

reasonable. Id. at *8-9 (citing Wooler v. Hickman Cty., 377 F. App’x 502, 506 (6th Cir. 2010);

Rouster v. Cty. of Saginaw, 749 F.3d 437, 448-49 (6th Cir. 2014); Harrison v. Ash, 539 F.3d 510,

519-20 (6th Cir. 2008); Rhinehart v. Scutt, 894 F.3d 721, 740 (6th Cir. 2018). The Wilson Court

also noted that other circuits had concluded that similar actions by prison officials demonstrated a

reasonable response to the risk posed by COVID-19. Wilson, 2020 WL 3056217 at *9.


                                                  6
  Case 2:20-cv-00061-JTN-MV ECF No. 14 filed 07/07/20 PageID.56 Page 7 of 14



                In Swain [v. Junior], the Eleventh Circuit granted a stay of a preliminary
        injunction pending appeal on state inmates’ Eighth Amendment claims. 958 F.3d
        [1081] at 1085 [(11th Cir. 2020) (per curiam)]. The Eleventh Circuit held that “the
        inability to take a positive action likely does not constitute ‘a state of mind more
        blameworthy than negligence,’” and “the evidence supports that [Metro West
        Detention Center (“MWDC”) is] taking the risk of COVID-19 seriously.” Id. at
        1088-90 (citation omitted). In response to the pandemic in early March, MWDC
        began “cancelling inmate visitation; screening arrestees, inmates, and staff; and
        advising staff of use of protective equipment and sanitation practices” and, after
        reviewing further CDC guidance, began “daily temperature screenings of all
        persons entering Metro West, establish[ed] a ‘COVID-19 Incident Command
        Center and Response Line’ to track testing and identify close contacts with the
        virus, develop[ed] a social hygiene campaign, and mandate[d] that staff and inmates
        wear protective masks at all times.” Id. at 1085–86. The Eleventh Circuit held that,
        because MWDC “adopted extensive safety measures such as increasing screening,
        providing protective equipment, adopting [physical] distancing when possible,
        quarantining symptomatic inmates, and enhancing cleaning procedures,” MWDC’s
        actions likely did not amount to deliberate indifference. Id. at 1090.
                Similarly, the Fifth Circuit granted stays of two preliminary injunctions in
        Valentine [v. Collier, 956 F.3d 797 (5th Cir. 2020) (per curiam)] and Marlowe [v.
        LeBlanc, No. 20-30276, 2020 WL 2043425 (5th Cir. Apr. 27, 2020) (per curiam)].
        In Valentine, inmates at Texas’s Wallace Pack Unit filed a class action suit against
        the Texas Department of Criminal Justice (“TDCJ”) alleging violations of the
        Eighth Amendment. 956 F.3d at 799. In response to the COVID-19 pandemic,
        TDCJ had taken preventative measures such as providing “access to soap, tissues,
        gloves, [and] masks,” implementing “regular cleaning,” “quarantin[ing] of new
        prisoners,” and ensuring “[physical] distancing during transport.” Id. at 802. The
        Fifth Circuit determined that the district court applied the wrong legal standard by
        “collaps[ing] the objective and subjective components of the Eighth Amendment
        inquiry” by “treating inadequate measures as dispositive of the Defendants’ mental
        state” under the subjective prong and held that “accounting for the protective
        measures TDCJ has taken” the plaintiffs had not shown deliberate indifference. Id.
        at 802-03. In Marlowe, the Fifth Circuit relied on its reasoning in Valentine and
        again reiterated that there was “little basis for concluding that [the correctional
        center’s] mitigation efforts,” which included “providing prisoners with disinfectant
        spray and two cloth masks[,] . . . limiting the number of prisoners in the infirmary
        lobby[,] and painting markers on walkways to promote [physical] distancing,” were
        insufficient. 2020 WL 2043425, at *2-3.

Id. at *9.

               The Wilson Court stated that even if the BOP’s response to COVID-19 was

inadequate, it took many affirmative actions to not only treat and quarantine inmates who had

tested positive, but also prevent widespread transmission of COVID-19. The Court held that

                                                 7
  Case 2:20-cv-00061-JTN-MV ECF No. 14 filed 07/07/20 PageID.57 Page 8 of 14



because the BOP had neither disregarded a known risk nor failed to take steps to address the risk,

it did not act with deliberate indifference in violation of the Eighth Amendment. Id. at *11.

               In addition, in Cameron, et al. v. Bouchard, et al., No. 20-3447, ___ F. App’x ___,

2020 WL 3100187 (6th Cir. Jun. 11, 2020), the Court relied on Wilson to find that pretrial detainees

in the Oakland County Jail were unlikely to succeed on the merits of their Eighth and Fourteenth

Amendment claims. The plaintiffs in Cameron claimed that jail officials were deliberately

indifferent to the substantial risk of harm posed by COVID-19 at the jail. The district court initially

granted a preliminary injunction requiring the defendants to “(1) provide all jail inmates with

access to certain protective measures and medical care intended to limit exposure, limit

transmission, and/or treat COVID-19, and (2) provide the district court and Plaintiffs’ counsel with

a list of medically vulnerable inmates within three business days.” Id. at *1. However, following

the decision in Wilson, the Court granted the defendants’ renewed emergency motion to stay the

preliminary injunction, finding that the preventative measures taken by the defendants were similar

to those taken by officials in Wilson and, thus, were a reasonable response to the threat posed by

COVID-19 to the plaintiffs. Id. at *3.

               In the instant case, Plaintiffs claim that MDOC officials’ handling of the COVID-

19 crisis violated their Eighth Amendment rights while they were confined at URF. The Court

notes that as of the date that this opinion is being written, there have been zero confirmed cases of

prisoners with COVID-19 at URF. (See https://medium.com/@MichiganDOC/mdoc-takes-steps-

to-prevent-spread-of-coronavirus-covid-19-250f43144337.) In addition, as of May 22, 2020, the

MDOC completed the testing of every prisoner in the 29-prison system in less than 15 days. See

MDOC       Press    Release,    https://www.michigan.gov/corrections/0,4551,7-119-1441_26969-

529997--,00.html (last visited May 26, 2020). The Court notes that the MDOC has taken



                                                  8
 Case 2:20-cv-00061-JTN-MV ECF No. 14 filed 07/07/20 PageID.58 Page 9 of 14



significant measures to limit the threat posed by COVID-19. These measures include:

       Personal Protective Equipment, cleaning and mitigation measures
      Michigan State Industries has produced masks for all prisoners and correctional
       facility staff to wear. Each employee and prisoner received three masks each and
       the masks can be laundered and worn again. Facility staff are also permitted to
       bring their own PPE, such as masks, gloves and gowns. Staff are expected to wear
       their mask during their entire shift and prisoners are expected to also wear their
       masks at all times, except while eating, sleeping or showering. Michigan State
       Industries is also manufacturing gowns, protective eyewear and protective suits.
      All MDOC staff transporting a prisoner on or off grounds are required to be dressed
       in full personal protective equipment (PPE), which is available for those employees.
      All facilities have received approval from the regional sanitation officer to use
       bleach during facility cleaning. Facilities have enhanced cleaning efforts and
       cleaning products are available to clean commonly-used areas and phones before
       and after use. Cleaning efforts have been doubled at facilities with vulnerable
       prisoner populations. We have increased our production of soap and ensured that
       all prisoner areas and bathrooms have plentiful access to soap. Soap has been
       distributed to prisoners and prisoners have been told that if they need more soap
       they only need to ask. Additional soap will be provided at no charge. CDC posters
       detailing proper hygiene practices have been posted in correctional facilities and
       have also been recreated digitally so they play on TV screens throughout our
       facilities. These are the same posters you will see in your community and
       throughout State of Michigan office buildings.
      Movements have been modified to help facilitate social distancing and the number
       of prisoners attending classes and meals has been reduced so prisoners can be seated
       farther apart. Prisoners and staff are frequently reminded of the need for social
       distancing and prisoners are instructed not to gather in groups on the yard.
       Activities such as basketball and weight pit have been suspended to encourage
       social distancing, as well. There are also markers and cones set up for med lines
       and in the chow hall as a visual reference for prisoners on how far apart they should
       stand.
      The department has been leading the nation when it comes to consistent testing of
       the prisoner population when they have symptoms. Following the completion
       Friday, May 22, of testing prisoners at Michigan Reformatory in Ionia for COVID-
       19, the Michigan Department of Corrections has completed its goal of testing every
       prisoner in its system.

       Visits and Transfers
      Visitation at facilities statewide was suspended as of March 13.
      The department worked with communication vendors GTL and JPay to provide
       enhanced services for prisoners to communicate with family and friends during the
       period without visits. JPay is continuing to offer two free stamps per week and a
       10% discount on stamps through June 30, 2020. GTL’s internet and mobile fees
       are reduced with the regular $2.95 transaction fee reduced to $1.95 and the $1.95
       transaction fee reduced to $0.95. JPay had also offered two free stamps per week

                                                9
Case 2:20-cv-00061-JTN-MV ECF No. 14 filed 07/07/20 PageID.59 Page 10 of 14



     through June 2, 2020. GTL provided one free, five-minute phone call every seven
     days for the first two weeks of May 2020 and, for the entire month of May, GTL
     reinstated the internet and mobile fees with reduced rates. We will continue to work
     with the companies on anything else they may be willing to provide.
    In connection with visitation suspension, face-to-face college classes at all facilities
     have also been suspended effective immediately. The MDOC will work with
     higher education institutions willing and able to deliver classes as correspondence
     courses. Core programming and school classes taught by MDOC staff will
     continue.
    Outside contractors for substance abuse programming will be allowed inside and
     will be screened upon entry per the screening protocol. Attorney visits will
     continue to be authorized.
    During this time, transfers of prisoners or staff between facilities will not be
     authorized without the approval of the Assistant Deputy Director or higher.
    The department issued protocol to all county sheriff offices to offer guidance on
     screening and other preventative measures.

     Quarantine and Care of Sick Prisoners
    Facility healthcare staff will meet with prisoners who have presented with
     symptoms of coronavirus. The MDOC does not make the diagnosis of the
     coronavirus. The department is following the Michigan Department of Health and
     Human Services protocol. If a prisoner has symptoms and meets the criteria for
     testing, the MDOC can test the prisoner.
    Prisoners who test positive for the virus are isolated from the general population
     and any prisoners or staff they have had close contact with are identified and
     notified of the need to quarantine.
    Prisoners who test positive will be transferred to one of the department’s designated
     quarantine units at either G. Robert Cotton Correctional Facility, Carson City
     Correctional Facility or the former Maxey Annex, which is located near Woodland
     Center Correctional Facility. The Maxey Annex previously housed juvenile
     offenders under the jurisdiction of MDHHS, prior to its closure, and the MDOC
     had been working to convert it to a training site. These units are in buildings that
     are completely separated from each of the correctional facilities. They have limited
     movement and access to these units is extremely limited. Only a small number of
     designated staff work in the unit in 12-hour shifts to limit the number of people
     entering. Those staff members report directly to the unit and do not enter the main
     correctional facility. Prisoners transferred to the unit also stay on the unit and do
     not enter any other areas of the prison.
    Prisoners who have been identified as having close contact with another prisoner
     who tests positive, but have not tested positive for the virus themselves, will be
     isolated from the general population at their facility for the 14-day quarantine
     period.
    Co-pays for prisoners who need to be tested for COVID-19 have been waived.
    Prisoners have been urged to notify healthcare if they are sick or experiencing
     symptoms of illness so they can be evaluated. Prisoners who require outside
     medical attention will be transported to an area hospital for treatment.

                                               10
Case 2:20-cv-00061-JTN-MV ECF No. 14 filed 07/07/20 PageID.60 Page 11 of 14



     Recovery
    Prisoners are considered in step-down status when they no longer have symptoms,
     are no longer considered contagious and have been medically cleared by our chief
     medical officer.
    A unit has also been established at Central Michigan Correctional Facility for
     recovered prisoners who previously tested positive for the virus. These prisoners
     are considered officially recovered by the Michigan Department of Health and
     Human Services, have no symptoms, are not considered contagious, have been
     medically cleared by the MDOC’s chief medical officer, and must test negative
     before they are moved to the unit at Central. Not all of the prisoners coming to
     Central’s unit will come from Gus Harrison Correctional Facility’s step-down unit.
     With the number of prisoners who are placed at the COVID positive units at
     Macomb Correctional Facility, G. Robert Cotton Correctional Facility and Carson
     City Correctional Facility, not all will move to Gus Harrison Correctional Facility,
     given there are only 120 beds in the facility’s step-down unit. It is possible
     prisoners will come from other locations, but ONLY if they have since tested
     negative, and it has been 30 days at least since the onset of their symptoms. The
     department is NOT sending COVID-19 positive prisoners to Central.

     Parole Information
    The MDOC Parole Board continues to hold parole hearings and is reviewing all
     eligible cases to determine prisoners who can be safely released at this time. In
     addition, the department will begin holding remote public Parole Board hearings
     for parolable life sentence and clemency cases. You can find more information on
     scheduled hearings and how to participate here.
    The department continues to review individual cases and the Parole Release Unit is
     working to process parole releases for prisoners with positive parole decisions as
     quickly and safely as possible.
    We are no longer allowing parole representatives to enter correctional facilities for
     parole hearings as an additional step to limit the potential introduction of illness.
     However, individuals designated by a prisoner as a parole representatives should
     contact the facility where the prisoner is being housed to find out about options to
     call in for the hearing.
    The Parole Board is aware that prisoners do not have access to certain programming
     and the Board is taking that into consideration. If there are changes in the prisoner’s
     case, the prisoner will be notified directly.
    We continue to monitor the prisoner population, our parole and probation
     population and the parole process as this pandemic continues, in order to consider
     all options to ensure the safety of offenders under our supervision.
    All of our paroles are done with public safety in mind. The Parole Board looks at
     each individual on a case-by-case basis and will only grant a parole if they believe
     that person will not be a harm to society.
    All prisoners set to parole must take a COVID-19 test before being released. The
     MDOC is working to expedite the parole release of those individuals who can safely
     and legally be released at this time. There are a number of steps that are included
     in the parole release process, which now includes testing for COVID-19 to ensure

                                               11
 Case 2:20-cv-00061-JTN-MV ECF No. 14 filed 07/07/20 PageID.61 Page 12 of 14



          the individual will not pose a risk to loved ones or the community upon release. As
          a result, a limited number of parole dates may be changed to accommodate these
          processes. If a prisoner tests positive they will not parole until they are cleared by
          healthcare, which is at least 14 days from the onset of symptoms. Prisoners who
          test negative will be paroled as scheduled.

(Id.) Further, the MDOC issued a COVID-19 DOM on April 8, 2020, and issued a revised DOM

on the subject on May 26, 2020, see MDOC DOM 2020-30R2 (eff. May 26, 2020), and again on

May 27, 2020, see MDOC DOM 2020-30R3 (eff. May 27, 2020) (serially outlining specific

precautions to be taken by staff members, including the use of personal protective equipment and

hand sanitizer).

                 Plaintiffs do not allege that they have come into contact with any individual who

has COVID-19. The MDOC has taken extensive steps to address the risk of COVID-19 to inmates

statewide. As noted by the Sixth Circuit in Wilson, such actions demonstrate the opposite of a

disregard of a serious health risk. Wilson, 2020 WL 3056217, at *8. Although the Court is

sympathetic to Plaintiffs’ general concern about the COVID-19 virus, they have failed to allege

facts showing that Defendants’ handling of the COVID-19 crisis violated their Eighth Amendment

rights.

V.        Substantive due process

                 Plaintiffs also assert a violation of their substantive due process rights under the

Fourteenth Amendment, which prohibits states from “depriv[ing] any person of life, liberty, or

property, without due process of law[.]” U.S. Const. amend. XIV. “Substantive due process

prevents the government from engaging in conduct that shocks the conscience or interferes with

rights implicit in the concept of ordered liberty.” Prater v. City of Burnside, 289 F.3d 417, 431

(6th Cir. 2002). “Substantive due process serves the goal of preventing governmental power from

being used for purposes of oppression, regardless of the fairness of the procedures used.” Pittman

v. Cuyahoga Cty. Dep’t of Children & Family Servs., 640 F.3d 716, 728 (6th Cir. 2011) (quoting

                                                   12
 Case 2:20-cv-00061-JTN-MV ECF No. 14 filed 07/07/20 PageID.62 Page 13 of 14



Howard v. Grinage, 82 F.3d 1343, 1349 (6th Cir. 1996)). “Conduct shocks the conscience if it

‘violates the “decencies of civilized conduct.”’” Range v. Douglas, 763 F.3d 573, 589 (6th Cir.

2014) (quoting Cty. of Sacramento v. Lewis, 523 U.S. 833, 846-47 (1998) (quoting Rochin v.

California, 342 U.S. 165, 172-73 (1952))). The Sixth Circuit has held that framing an inmate by

planting evidence may violate substantive due process where a defendant’s conduct shocks the

conscience and constitutes an “egregious abuse of governmental power.” Cale v. Johnson, 861

F.2d 943, 950 (6th Cir. 1988), overruled in other part by Thaddeus-X v. Blatter, 175 F.3d 378, 388

(6th Cir. 1999); see also Davis v. Gallagher, No. 1:16-cv-1405, 2016 WL 7403941, *4 (W.D.

Mich. Dec. 22, 2016); Robinson v. Schertz, No. 2:07-cv-78, 2007 WL 4454293 (W.D. Mich. Dec.

14, 2007).

               “Where a particular [a]mendment provides an explicit textual source of

constitutional protection against a particular sort of government behavior, that [a]mendment, not

the more generalized notion of ‘substantive due process,’ must be the guide for analyzing such a

claim.” Albright v. Oliver, 510 U.S. 266, 266 (1994) (quoting Graham v. Connor, 490 U.S. 386,

395 (1989)) (holding that the Fourth Amendment, not substantive due process, provides the

standard for analyzing claims involving unreasonable search or seizure of free citizens, and the

Eighth Amendment provides the standard for such searches of prisoners)). If such an amendment

exists, the substantive due process claim is properly dismissed. Heike v. Guevara, 519 F. App’x

911, 923 (6th Cir. 2013).

               In this case, there is a specific constitutional amendment that applies to Plaintiffs’

claims.   As previously discussed, the Eighth Amendment provides an explicit source of

constitutional protection to Plaintiffs concerning their claims regarding Defendants’ handling of

the COVID-19 crisis at URF. See Dodson v. Wilkinson, 304 F. App’x 434, 438 (6th Cir. 2008)



                                                13
 Case 2:20-cv-00061-JTN-MV ECF No. 14 filed 07/07/20 PageID.63 Page 14 of 14



(because the Eighth Amendment supplies the explicit textual source of constitutional protection

for claims governing a prisoner’s health and safety, the plaintiff’s substantive due process claim

was subject to dismissal).     Consequently, Plaintiffs’ substantive due process claim will be

dismissed.

                                            Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiffs’ complaint will be dismissed for failure to state a claim, under 28

U.S.C. § 1915A(b) and 42 U.S.C. § 1997e(c). The Court must next decide whether an appeal of

this action would be in good faith within the meaning of 28 U.S.C. § 1915(a)(3). See McGore v.

Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). Although the Court concludes that Plaintiffs’

claims are properly dismissed, the Court does not conclude that any issue Plaintiffs might raise on

appeal would be frivolous. Coppedge v. United States, 369 U.S. 438, 445 (1962). Accordingly,

the Court does not certify that an appeal would not be taken in good faith. Should Plaintiffs appeal

this decision, the Court will assess the $505.00 appellate filing fee pursuant to § 1915(b)(1), see

McGore, 114 F.3d at 610-11, unless Plaintiffs are barred from proceeding in forma pauperis, e.g.,

by the “three-strikes” rule of § 1915(g). If they are barred, they will be required to pay the $505.00

appellate filing fee in one lump sum.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated:    July 7, 2020                                /s/ Janet T. Neff
                                                      Janet T. Neff
                                                      United States District Judge




                                                 14
